DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 04/04/2022 has been entered.  Claims 1-4, 6, 9-11, 13, 16-19, and 21-23 remain pending in the application.  Claims 5, 7-8, 12, 14-15, and 20 have been cancelled.  Claim and drawing objections are withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Allison Venezia (Reg. No. 77,031) on 07/25/2022.
The following claims of the application have been amended as follows:
1. (Currently Amended) A clamp for securing a component to an isogrid case of a gas turbine engine, the clamp comprising: 
a top; 
an attachment feature disposed at the top, wherein the attachment [[features]] feature is 
for coupling the clamp to the component, wherein the attachment feature 
includes a threaded post coupled to the clamp; 
a bottom; and 
two sides extending from the top towards the bottom, each of the two sides being 
thicker at the bottom than at the top, and the two sides defining a shaped slot 
closer to the bottom than the top for receiving a rib of the isogrid case, the rib 
having a vertical portion extending at a right angle from a surface of the isogrid 
case and a horizontal portion extending in a direction parallel to the surface, a 
right angle being formed between a vertical outer surface of the vertical portion 
and a horizontal outer surface of the horizontal portion, the shaped slot having a 
vertical portion having a [[similar]] corresponding shape and dimension of the 
vertical portion of the rib and a horizontal portion having a [[similar]] 
corresponding shape and dimension as the horizontal portion of the rib; 
wherein each of the two sides defines a lightening hole closer to the bottom than the top 
and configured to reduce a total weight of the clamp, wherein the lightening holes 
are disposed between a central opening and the bottom, wherein the central 
opening is defined between the two sides.

10. (Currently Amended) A clamp for securing a component to an isogrid case of a gas turbine engine, the clamp comprising: 
a top having an attachment feature for coupling the clamp to the component; 
a bottom; and 
two sides extending from the top towards the bottom, each of the two sides being 
thicker at the bottom than at the top, and the two sides defining a shaped slot 
closer to the bottom than the top for receiving a rib of the isogrid case, the rib 
having a vertical portion extending at a right angle from a surface of the isogrid 
case and a horizontal portion extending in a direction parallel to the surface, a 
right angle being formed between a vertical outer surface of the vertical portion 
and a horizontal outer surface of the horizontal portion, the shaped slot having a 
vertical portion having a [[similar]] corresponding shape and dimension of the 
vertical portion of the rib and a horizontal portion having a [[similar]] 
corresponding shape and dimension as the horizontal portion of the rib, and each 
of the two sides defining a boss for receiving a fastener, 
wherein each of the two sides defines a lightening hole closer to the bottom than the top 
and configured to reduce a total weight of the clamp, wherein the lightening holes 
are disposed between a central opening and the bottom, wherein the central 
opening is defined between the two sides.

13. (Currently Amended) The clamp of claim 10, wherein the attachment feature includes a threaded post formed [[monolithic]] monolithically with the clamp or coupled to the clamp.

17. (Currently Amended) A system for securing components to a gas turbine engine, the system comprising: 
an isogrid case having a rib and configured to be coupled to the gas turbine engine; and 
a clamp for securing a component to the isogrid case and having: 
a top having an attachment feature for coupling the clamp to the component, 
a bottom, and 
two sides extending from the top towards the bottom, each of the two sides being 
thicker at the bottom than at the top, and the two sides defining a shaped 
slot closer to the bottom than the top for receiving the rib of the isogrid 
case to couple the clamp to the isogrid case, the rib having a vertical 
portion extending at a right angle from a surface of the isogrid case and a 
horizontal portion extending in a direction parallel to the surface, a right 
angle being formed between a vertical outer surface of the vertical portion 
and a horizontal outer surface of the horizontal portion, the shaped slot 
having a vertical portion having a [[similar]] corresponding shape and 
dimension of the vertical portion of the rib and a horizontal portion having 
a [[similar]] corresponding shape and dimension as the horizontal portion 
of the rib, 
wherein each of the two sides defines a lightening hole closer to the bottom than 
the top and configured to reduce a total weight of the clamp, wherein the 
lightening holes are disposed between a central opening and the bottom, 
wherein the central opening is defined between the two sides.


The above changes to the claims have been made to address 112 issues and claim objections.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Haddock (U.S. 7,703,256), Care et al. (GB 2526321), Slysh (U.S. 4,012,549), and Bailey et al. (U.S. 5,535,973).
	Regarding claim 1, the prior art of record, alone or in combination, fails to disclose all of the limitations of claim 1.  Specifically, the prior art of record fails to disclose or suggest of the clamp comprising a shaped slot having a vertical portion having a corresponding shape and dimension of the vertical portion of the rib and a horizontal portion having a corresponding shape and dimension as the horizontal portion of the rib, wherein the rib has a vertical portion extending at a right angle from a surface of the casing and a horizontal portion extending parallel to the surface of the casing wherein a right angle is formed between a vertical outer surface of the vertical portion and a horizontal outer surface of the horizontal portion; wherein each of the two sides of the clamp defines a lightening hole closer to the bottom than the top and configured to reduce a total weight of the clamp, wherein the lightening holes are disposed between a central opening and the bottom, wherein the central opening is defined between the two sides.
	Claims 2-4, 6, 9, and 21-23 are allowable, as they are dependent on claim 1.
Claim 10 is allowable for the same reasons as set forth in claim 1.
Claims 11, 13, and 16 are allowable, as they are dependent on claim 10.
Claim 17 is allowable for the same reasons as set forth in claim 1.
Claims 18-19 are allowable, as they are dependent on claim 17.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        07/26/2022